FILED
                             NOT FOR PUBLICATION                            MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ALBERTO CHIPANA-NUNEZ,                      No. 09-71768
A.K.A. Luis Albert Chipana, Sr.,
                                                 Agency No. A093-469-259
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Luis Alberto Chipana-Nunez, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Chawla v. Holder, 599 F.3d 998, 1001 (9th Cir. 2010), and we deny the petition for

review.

      The record does not compel the conclusion that Chipana-Nunez established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a). Accordingly, his asylum claim fails.

      With respect to withholding of removal, Chipana-Nunez does not claim he

suffered any harm in Peru in the past, but he fears returning to Peru because of the

Shining Path. Substantial evidence supports the BIA’s finding that Chipana-Nunez

has not established a clear probability of persecution on account of a protected

ground. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Chipana-Nunez’s CAT claim fails because the record evidence does

not show it is more likely than not he would be tortured by or with the

acquiescence of the government if returned to Peru. See Wakkary v. Holder, 558

F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2